—Order of the Supreme Court, New York County (Elliott Wilk, J.), entered on July 7, 1989, which granted plaintiffs motion to reinstate a default judgment against defendants unless defendants comply with strict standards to ensure a speedy trial on the merits, is unanimously modified on the law, the facts and in the exercise of discretion on condition that defendants pay the sum of $1,000 to plaintiff within 20 days of the date hereof, and otherwise affirmed, with costs and disbursements on the appeal.
Although defendants’ tactics in repeatedly ignoring plaintiffs discovery demands and the Supreme Court’s orders directing compliance therewith, as well as in generally delaying the progress of the instant litigation, are strongly to be condemned, we believe that the court appropriately exercised its discretion in declining unconditionally to reinstate a default judgment against them. Additionally, the payment of $1,000 by defendants to plaintiffs is warranted under the circumstances herein. It is also important to emphasize our conviction that this action should now be tried expeditiously and without defendants being accorded any further opportunity to procrastinate in complying with discovery, obtain new counsel or for any other reason. Concur—Kupferman, J. P., Milonas, Asch, Wallach and Rubin, JJ.